 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                           EASTERN DISTRICT OF CALIFORNIA
 7   THERESA BROOKE, a married woman
 8   dealing with her sole and separate claim,    Case No: 2:21-cv-00097-MCE-DB

 9                         Plaintiff,             ORDER FOR DISMISSAL
10
11   vs.
12   INTERNATIONAL SUITES LLC, a
13   California limited liability company dba
     Holiday Inn Express & Suites Lincoln,
14
15                          Defendant.

16
            In accordance with Plaintiff’s request, and no answer having been filed, the
17
     above-entitled matter is hereby dismissed, with prejudice; each party to bear their own
18
     costs and fees. The matter having been concluded in its entirety, the Clerk of Court is
19
     directed to close the file.
20
            IT IS SO ORDERED.
21
     Dated: April 28, 2021
22
23
24
25
26
27
28
